PER CURIAM.
We affirm appellant’s sentences, except we reverse the imposition of the consecutive mandatory minimum sentences and remand for resentencing in accordance with this opinion. Because appellant’s offenses occurred during a single, continuous criminal episode, consecutive mandatory minimum sentences were improper. Palmer v. State, 438 So.2d 1 (Fla.1983); Cox v. State, 605 So.2d 978 (Fla. 4th DCA 1992).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
GLICKSTEIN, C.J., GUNTHER, J., and WALDEN, JAMES H., Senior Judge, concur.